Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 05, 2021

The Court of Appeals hereby passes the following order:

A22A0405. EARL D. BREWTON v. THE STATE.

      Earl D. Brewton entered a negotiated guilty plea to armed robbery and two
counts of aggravated assault, and he was sentenced on June 11, 2018.1 On August 9,
2021, Brewton filed a pro se notice of appeal. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the judgment or trial
court order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer appellate jurisdiction on this
Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Brewton’s
notice of appeal was untimely filed more than three years after entry of the order he
seeks to appeal. Consequently, this appeal is hereby DISMISSED for lack of
jurisdiction.
      Because Brewton was represented by counsel before the trial court, he is
informed of the following in accordance with Rowland v. State, 264 Ga. 872, 875-876
(2) (452 SE2d 756) (1995):
      This appeal has been dismissed because your attorney failed to file a
      proper and timely notice of appeal. If you still wish to appeal, you may
      petition the trial court for leave to file an out-of-time appeal. If the trial
      court grants your request, you will have 30 days from the entry of that
      order to file a notice of appeal referencing your conviction. If the trial
      court denies your request, you will have 30 days from the entry of that


      1
        Brewton directed his appeal to the Supreme Court, which transferred the case
to this Court. See S22A0101 (Sept. 21, 2021).
      order to file a notice of appeal referencing the denial of your request for
      an out-of-time appeal.


The Clerk of Court is DIRECTED to send a copy of this order to Brewton and to his
attorney, and the latter also is DIRECTED to send a copy to Brewton.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/05/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.